NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-4619-17T3


IN THE MATTER OF
DANIEL COLLINS,
DEPUTY FIRE CHIEF (PM0130V),
CLIFTON
______________________________

                Submitted September 11, 2019 – Decided September 19, 2019

                Before Judges Haas and Mayer.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2018-187.

                Weiner Law Group LLP, attorneys for appellant Daniel
                Collins (Joshua I. Savitz, of counsel and on the briefs).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Civil Service Commission (Melissa Dutton
                Schaffer, Assistant Attorney General, of counsel;
                Steven Michael Gleeson, Deputy Attorney General, on
                the brief).

PER CURIAM

      Daniel Collins appeals from a May 2, 2018 final decision of the Civil

Service Commission (Commission) denying his appeal and finding the
promotional examination for the Deputy Fire Chief position in the City of

Clifton was properly scored. We affirm.

      Collins sat for a promotional examination to become the Deputy Fire

Chief. He passed the examination and ranked fourth on the list of eligible

candidates for the position. Based on his ranking, Collins challenged the scoring

of the examination.

      Questions for the promotional examination covered various topic areas.

The candidates' responses to the questions were evaluated based on scoring

criteria developed by an expert panel. Specifically, Collins challenged the

scoring of candidates' responses to the examination question related to "Incident

Command – Non-fire scenario."

      The scenario for this question involved a freight train derailment, leaking

flammable chemicals in a location with residential and commercial uses. In

response to this question, Collins indicated the area should be evacuated. His

answer received partial credit as a correct response. However, the Commission

noted Collins' answer failed to include establishing monitoring stations, which

was an additional action required in response to the question.

      In his appeal to the Commission, Collins contended the removal of

railroad workers in the area, one of the answers he supplied in response to the


                                                                         A-4619-17T3
                                       2
question, should have been deemed a mandatory response. He requested the

responses given by the other candidates be reviewed to ensure each candidate

provided the required mandatory responses.         Collins cited a promotional

examination issued in Irvington, involving a similar factual scenario as depicted

in the Clifton examination, which found the response to evacuate the area not

sufficiently specific to receive full credit as a correct mandatory response.

      In rejecting Collins' argument, the Commission explained, "Each

examination is separate, and the scoring criteria for one examination cannot be

used to score a different examination.       It is simply not psychometrically

appropriate to score candidates for an examination using the scoring criteria for

a different examination." In addition, the Commission noted the factual scenario

in the Irvington promotional examination was different from the scenario

presented in the Clifton promotional examination and thus the mandatory

responses to the examination questions were not interchangeable. Therefore,

the Commission declined to rescore the examination responses and denied

Collins' appeal.

      On appeal, Collins raises the following arguments:

      POINT I

            THE CIVIL SERVICE COMMISSION'S FINAL
            ADMINISTRATIVE  ACTION  SHOULD    BE

                                                                          A-4619-17T3
                                        3
            REVERSED   UNDER    THE    APPLICABLE
            STANDARD OF APPELLATE REVIEW.

      POINT II

            THE CIVIL SERVICE COMMISSION'S DECISION
            SHOULD BE REVERSED BECAUSE IT WAS
            ARBITRARY, CAPRICIOUS, UNREASONABLE
            AND/OR LACKING IN FACTUAL BASIS.

      Our review of a final agency decision is limited. Stein v. Dep't of Law &

Pub. Safety, 458 N.J. Super. 91, 99 (App. Div. 2019) (citing In re Stallworth,

208 N.J. 182, 194 (2011)). We will affirm an agency's final action unless the

decision is arbitrary, capricious, unreasonable, or lacks fair support in the record

as a whole. J.B. v. N.J. State Parole Bd., 229 N.J. 21, 43 (2017) (quoting In re

Hermann, 192 N.J. 19, 27-28 (2007)). A strong presumption of reasonableness

attaches to final agency decisions. In re Carroll, 339 N.J. Super. 429, 437 (App.

Div. 2001). Moreover, a court is "oblig[ated] to give due deference to the view

of those charged with the responsibility of implementing legislative programs."

In re Reallocation of Prob. Officer, 441 N.J. Super. 434, 444 (App. Div. 2015)

(quoting In re N.J. Pinelands Comm'n Resol. PC4-00-89, 356 N.J. Super. 363,

372 (App. Div. 2003)).

      We affirm for the reasons expressed in the May 2, 2018 Commission

decision.   The Commission's findings are supported by the record and are


                                                                            A-4619-17T3
                                         4
entitled to our deference. The Commission's determination regarding acceptable

mandatory responses for the promotional examination was not arbitrary,

capricious, or unreasonable. We add only the following comment.

       Pursuant to the Civil Service Act, N.J.S.A. 11A:1-1 to 12-6 (Act), the

Commission has the power to "devise a fair, secure, merit-based testing process

by which candidates are selected for employment and promotion." Brady v.

Dep't of Personnel, 149 N.J. 244, 254 (1997). The Commission is charged with

the "administration of examinations which shall test fairly the knowledge, skills

and abilities required to satisfactorily perform the duties of a title or group of

titles."   N.J.S.A. 11A:4-1.   Courts have a "limited role in reviewing the

[Commission's] determinations regarding civil-service testing processes." In re

Police Sergeant (PM3776V) City of Paterson, 176 N.J. 49, 58 (2003). "[C]ourts

will defer to an agency's grading of a civil-service examination except in the

most exceptional of circumstances that disclose a clear abuse of discretion."

Brady, 149 N.J. at 258. We "conduct only a limited review of the reasonableness

of a grading system and determine simply whether the testing and grading were

clearly arbitrary." Ibid. A reviewing court should not "routinely review the

contents of civil-service examinations and answers" to determine "whether the




                                                                          A-4619-17T3
                                        5
questions were 'well or poorly answered.'" Ibid. (quoting Lavash v. Kountze,

604 F.2d 103 (1st Cir.), aff'g, 473 F. Supp. 868 (D. Mass 1979)).

      We are satisfied that the Commission's administration of the promotional

examination in this case comported with the requirements of the Act and Collins

failed to demonstrate that the testing process was arbitrary, capricious, or

unreasonable.

      Affirmed.




                                                                       A-4619-17T3
                                      6